J-S29007-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MALIK ANDERSON                             :
                                               :
                       Appellant               :   No. 1645 EDA 2020

              Appeal from the PCRA Order Entered August 3, 2020
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0011782-2013


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                          FILED JANUARY 28, 2022

        Malik Anderson appeals from the Philadelphia Court of Common Pleas’

order dismissing his first petition filed pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa. C.S.A. §§ 9541-9546, without holding an evidentiary

hearing. In his petition, Anderson raised multiple claims of counsel’s

ineffectiveness. Those claims included Anderson’s allegation that trial counsel

had been ineffective for failing to seek suppression of the derivative evidence

obtained from an initial statement Anderson made to police during the

investigation of the murder of Daquan Crump, a crime for which Anderson was

later convicted. Counsel did file a motion to suppress the statement itself, but

the trial court denied that motion. On direct appeal, this Court determined


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S29007-21


that the court erred by failing to suppress Anderson’s initial statement because

it had been a product of an unconstitutional interrogation, but we also

concluded that no relief was due because the error had been harmless.

      Anderson now asserts that counsel should have also filed a motion to

suppress all derivative evidence obtained from that initial statement as it “led

to the bulk of the evidence the Commonwealth presented at trial.”

Commonwealth’s Brief at 43. The Commonwealth concedes that this

ineffectiveness claim is “most problematic” and asks this Court to remand to

the PCRA court to hold an evidentiary hearing on the claim. Commonwealth’s

Brief at 3. We agree that Anderson is entitled to an evidentiary hearing on this

issue, and therefore reverse that part of the PCRA court’s order dismissing

this claim without a hearing. However, we also agree with the Commonwealth

and the PCRA court that the remainder of Anderson’s ineffectiveness claims

lack merit and therefore affirm that portion of the PCRA court’s order

dismissing those claims.

      In order to fully understand Anderson’s first ineffectiveness claim, and

why it requires a remand for a hearing, a detailed recitation of both the facts

and the procedural history of this case is necessary. On August 19, 2013,

construction workers discovered Crump’s body at a construction site in

Northeast Philadelphia (“the construction site”). Crump had been shot multiple

times in the head.




                                     -2-
J-S29007-21


       Police spoke to Crump’s sister on August 20, 2013. She told them that

“Quil Banga,” later determined to be Sirrieah-Mean Jharquil, had been

threatening Crump on Facebook. She also told police she had called a number

her brother often used to contact her, and that person, later determined to be

Anderson, told Crump’s sister that he had been with Crump the night before

his murder (August 18, 2013) and had last seen him around midnight. The

police suspected Jharquil of Crump’s murder but wanted to speak with

Anderson in connection with the shooting.

       Philadelphia Police Detective James Griffin asked Anderson to come to

the station, and Anderson’s parents took Anderson to the police station around

12:20 p.m. on August 20, 2013, for what Detective Griffin described as an

“informal interview.” N.T. Motion Volume I, 10/6/14, at 11. Anderson was the

first person to be interviewed in connection with the murder. Detectives Griffin

and Henry Glenn did not read Anderson his Miranda1 rights, but they did keep

and question him for more than 30 hours. During that time, Anderson’s

parents retained an attorney, who contacted the police station as well as

Detective Griffin directly. Detective Griffin, however, did not relay the

information to Anderson that his parents had retained an attorney because,

according to Detective Griffin, Anderson never asked for an attorney.




____________________________________________


1   See Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -3-
J-S29007-21


      During the questioning, Anderson gave information to the detectives

and eventually signed a statement. Anderson denied any involvement in the

murder. He told the detectives that he and Crump, who Anderson identified

as his best friend, were hanging out with three of their friends at Anderson’s

house on the evening of August 18, 2013. Anderson identified those friends

as James Thompson, Ryan Farrell and Darrell Holmes.

      According to Anderson, Crump announced to the group that he was

going to Frankford, and Anderson, Thompson, Holmes and Farrell then got in

Farrell’s car and went to Farrell’s house. Anderson claimed he last saw Crump

around midnight, standing outside of Anderson’s house. Sometime around

three a.m., Anderson said, he received a call from his parents to come home,

and he and Thompson left Farrell’s house to walk back to Anderson’s house.

Anderson took a shortcut through the construction site while Thompson took

a longer route. Anderson stated that once they got back to Anderson’s house,

the two of them went to sleep. Anderson also told the detectives about the

dispute Crump had with Jharquil, and the threats Jharquil had made to Crump

on Facebook.

      Based on this information from Anderson, the detectives obtained

photos of Farrell, Thompson and Holmes. Anderson helped the detectives find

Thompson’s photo on Facebook. Police then interviewed Farrell and Holmes

separately at the police station on August 21, 2013, and both gave statements

with a narrative similar to Anderson’s. They stated that they had last seen


                                    -4-
J-S29007-21


Crump around midnight at Anderson’s house on August 19, 2013. Neither

implicated Anderson in the murder.

      Police released Anderson around 8:40 p.m. on August 21, 2013, more

than 30 hours after they brought him in for questioning. Anderson met with

his attorney the following day, August 22, 2013. Anderson’s attorney

repeatedly told Anderson not to say anything to police about the shooting

unless he was present.

      Meanwhile, also on August 22, 2013, Detectives Ohmarr Jenkins and

Fred Mole interviewed Jharquil who told police that he had last seen Crump in

July of 2013 when they had a dispute over missing jeans. He also told the

detectives that Anderson had shown him a .22 caliber gun in May of 2013.

Jharquil maintained that he had been at his mother’s office at the time Crump

was shot. Police were able to confirm this alibi and therefore excluded Jharquil

as a suspect.

      On August 23, 2013, Detective Gregory Santamala prepared an affidavit

of probable cause for a warrant to search Anderson’s house. A search warrant

was issued that same day, and at approximately 2:45 p.m., Detective

Santamala went to Anderson’s house to conduct the search. As Detective

Santamala was beginning the search, he received a call from Detective Edward

Tolliver. Detective Tolliver told Detective Santamala to look for a gun in a

waffle box in the kitchen freezer based on information he had just learned

during an interview with Thompson.


                                     -5-
J-S29007-21


     Detective Tolliver had picked Thompson up to question him on August

22, 2013, but because Thompson was under the influence of drugs, detectives

were not able to interview Thompson at that time. Police kept Thompson

overnight and Detectives Tolliver and Charles Grebloski began interviewing

Thompson at approximately 2:15 p.m. on August 23, 2013. During that

interview, Thompson ultimately gave a statement implicating Anderson in

Crump’s murder. Thompson told the detectives that Crump had actually gone

with the group from Anderson’s house to Farrell’s house in the early morning

hours of August 19, 2013.

     Thompson said that at around five a.m., he, Anderson and Crump left

Farrell’s house to go back to Anderson’s house. However, Thompson stated

that he did not want to take the shortcut to Anderson’s house through the

construction site, so he took a longer route to Anderson’s house, while

Anderson and Crump took the shortcut. According to Thompson, he heard

gunshots coming from the construction site and Anderson arrived home

without Crump. He and Anderson then went to sleep.

     Thompson recounted that later in the morning on August 19, 2013,

Anderson told him that he had shot and killed Crump. Thompson stated that

he saw Anderson with a black .22 caliber gun, which Anderson hid in a crate

in the basement of Thompson’s girlfriend’s neighbor's house. Thompson then

told the detectives that a day or two later, Anderson showed Thompson an

Eggo waffle box while they were in Farrell’s basement and told Thompson he


                                   -6-
J-S29007-21


was going to hide the gun in the box in his kitchen freezer until he could bury

the gun.

      Based on this information, Detective Tolliver called Detective Santamala

and told him to look for that waffle box in Anderson’s kitchen freezer.

Detective Santamala searched the freezer, and he found a family pack Eggo

waffle box inside the freezer in the bottom of a freezer drawer. He picked up

the box, turned it, and saw an undershirt sticking out from the box. Inside the

box, wrapped in the undershirt, was a black .22 caliber gun. The gun was later

determined to be the murder weapon.

      Detectives then re-interviewed Farrell on August 23, 2013 and Holmes

on August 24, 2013. Farrell changed his version of events from the one he

had given in his first statement. Specifically, Farrell stated that the group had

not separated from Crump in the early morning hours of August 19, 2013, as

he had previously maintained, but that Crump had actually come to Farrell’s

house with the rest of the group. Sometime between three and five a.m. on

August 19, 2013, Anderson, Thompson and Crump left Farrell's house for

Anderson’s house. Farrell recounted that Anderson later confessed to shooting

Crump and that Anderson subsequently met with Farrell, Thompson and

Holmes to make sure that their stories all aligned.

      Holmes also implicated Anderson in his second statement. Holmes

stated that, contrary to his first statement, Crump did go to Farrell’s house

with the group and that it was at Farrell's house, not Anderson’s house, where


                                      -7-
J-S29007-21


Holmes last saw Crump. According to Holmes, Anderson told Holmes on

August 19, 2013, to say that he last saw Crump at Anderson’s house around

midnight. Holmes said he had seen Anderson with a .22 Ruger gun, and he

saw that gun in a duffel bag Anderson was carrying the day after the shooting.

      Detective Griffin arrested Anderson on August 28, 2013. According to

Detective Griffin, he read Anderson his Miranda rights and Anderson waived

his rights. Anderson then signed a second statement. In this statement,

Anderson shared that he and Crump “hung out all day Sunday and smoked

weed and drank at my house.” Investigation Interview Record of Malik

Anderson, 8/28/13, at 2. He conceded that Crump had gone to Farrell’s house

with the group and that “[e]arly Monday morning” he and Crump left Farrell’s

house. Id. He stated that he had been angry at Crump for single-handedly

stealing and selling a game system from Farrell that he and Crump had

planned on stealing and selling together. He confessed to shooting Crump in

the construction site, admitting that he “stood over him and pulled the trigger

and shot him in the face until the gun stopped.” Id. Anderson was charged

with, inter alia, first-degree murder.

      The Commonwealth later offered Anderson a plea with a recommended

sentence of 32 to 64 years in exchange for a guilty plea to third-degree

murder, a firearms offense, conspiracy to commit burglary and false reports

to police. Following two separate colloquies, Anderson rejected the plea and

expressed his desire to go to trial.


                                         -8-
J-S29007-21


       Counsel filed a motion to suppress both of Anderson’s statements to the

police, and the court held a hearing on the suppression motion. 2 Detective

Griffin and Anderson both testified and gave vastly different accounts of what

occurred prior to the recitation of each statement. As for the first statement,

Anderson testified that he was held for over 30 hours at the station but was

not offered any food or given the opportunity to sleep during that time.

Detective Griffin denied this. As for the second statement, Anderson said he

never gave or signed a statement, was never Mirandized and per his very

specific instructions by his lawyer, repeatedly asked for his lawyer.

       The trial court denied the motion to suppress, and the case proceeded

to trial.3 A jury found Anderson guilty of first-degree murder, possession of an

instrument of crime and firearms not to be carried without a license. The court

immediately sentenced Anderson to the mandatory term of life imprisonment

____________________________________________


2In the motion, counsel also generally sought to suppress all physical evidence
seized by law enforcement. See Omnibus Pre-trial Motion General Allegations,
10/14/13, at 1-2 (unpaginated). However, counsel did not argue for that
during the hearing, instead limiting his argument to the suppression of the
statements. See N.T., Motion Volume I, 10/6/14, at 3.
3 During trial, counsel raised the issue that the suppression of the physical
evidence aspect of the suppression motion remained outstanding, though
counsel conceded that he had not really argued that during the suppression
hearing. See N.T. Trial, 10/10/14, at 73-74 (“I don’t recall you ruling on my
four corners motion with regard to physical evidence only”). The trial court
agreed that “there was really no argument made” on the suppression of the
physical evidence, but denied the motion on the record. Id. This discussion
clearly references the written motion’s arguments regarding the search
warrant for Anderson’s home and not any request for suppression of any
derivative physical evidence based on the unconstitutional interrogation.


                                           -9-
J-S29007-21


for the first-degree murder conviction, and gave lesser sentences, to run

concurrently on the remaining convictions.

       Anderson filed a notice of appeal with this Court, but that appeal was

quashed as untimely. Anderson’s appellate rights were subsequently

reinstated nunc pro tunc, and Anderson again filed a notice of appeal with this

Court. In considering his appeal, we agreed with Anderson that the trial court

had erred by not granting his motion to suppress his initial statement to police

because it had been the product of a coercive custodial interrogation and

Anderson had not been read his Miranda rights. See Commonwealth v.

Anderson, 425 EDA 2018, 2019 WL 6911357, at *6 (Pa. Super. 2019) (non-

precedential decision). The Court, however, found that the error had been

harmless and did not warrant any relief because the first statement given by

Farrell to police, which had properly been admitted at trial, “contained

substantially similar information” as that contained in Anderson’s initial

statement. Id. We rejected Anderson’s remaining claims, and affirmed

Anderson’s judgment of sentence. Our Supreme Court denied Anderson’s

petition for allowance of appeal.

       Anderson filed a timely pro se PCRA petition, raising 12 claims of

ineffectiveness of counsel. Appointed counsel filed a Finley/Turner4 no-merit

____________________________________________


4 See Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en
banc) and Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988).




                                          - 10 -
J-S29007-21


letter and an application to withdraw from representation. Anderson filed an

opposition to the Finley/Turner letter, followed by two pro se supplemental

PCRA petitions raising additional ineffectiveness claims. The PCRA court filed

a Pa.R.Crim.P. 907 notice of its intent to dismiss the PCRA petition without a

hearing. On March 10, 2020, Anderson filed a response to the Rule 907 notice,

as well as a request for an evidentiary hearing on his ineffectiveness claims.

Shortly thereafter, the courts closed due to the COVID-19 pandemic, and it

was therefore not until August 3, 2020 that the PCRA court entered an order

dismissing Anderson’s PCRA petition.5

       Anderson filed a pro se notice of appeal, followed by several applications

seeking to proceed pro se on appeal. This Court eventually remanded for a

Grazier6 hearing, see Per Curiam Order, 1/19/21 (single page), and the PCRA

court held a hearing and entered an order granting Anderson’s request to



____________________________________________


5 Although counsel filed a Finley/Turner letter and an application to withdraw
from representation, there is no order disposing of that application by the
PCRA court. Indeed, appointed PCRA counsel filed an application to withdraw
with this Court, stating that although the “PCRA court accepted the Finley
letter … an order granting [the application to withdraw] was not entered on
the [PCRA court’s] docket at the time of PCRA dismissal.” Motion to Withdraw
as Counsel, 9/17/20, at 1. He urged this Court to grant the motion given that
Anderson has filed all filings as pro se since the dismissal of the PCRA petition.
See id. at 2. This Court denied the application to withdraw “without prejudice
to Appellant’s right to apply to the PCRA court for the requested relief.” See
Per Curiam Order, 10/26/20 (single page).


6   See Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).


                                          - 11 -
J-S29007-21


proceed pro se on April 8, 2021. Anderson then filed his pro se brief with this

Court, claiming that the PCRA court erred by rejecting his claims of

ineffectiveness and dismissing his petition without a hearing.

      Our review of an order dismissing a PCRA petition is limited to examining

whether the PCRA court’s determinations are supported by the record and the

court’s decision is free of legal error. See Commonwealth v. Shaw, 217

A.3d 265, 269 (Pa. Super. 2019). Although we give great deference to the

factual findings of the PCRA court and will not disturb those findings unless

they have no support in the record, we apply a de novo standard of review to

the PCRA court’s legal conclusions. See Commonwealth v. Benner, 147

A.3d 915, 919 (Pa. Super. 2016).

      Further, the PCRA court is not required to hold an evidentiary hearing

prior to dismissing a petition as a petitioner is not entitled to a PCRA hearing

as a matter of right. See Shaw, 217 A.3d at 269. The PCRA court can decline

to hold a hearing if there is “no genuine issue concerning any material fact,

the petitioner is not entitled to PCRA relief, and no purpose would be served

by any further proceedings.” Id. This Court is therefore tasked on appeal with

examining each challenged issue to determine whether the PCRA court erred

in its conclusion that there were no genuine issues of material fact in

controversy and in denying relief without conducting a hearing. See

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014).




                                     - 12 -
J-S29007-21


         Anderson   raises    multiple     claims      challenging   trial   counsel’s

ineffectiveness.    Counsel   is   presumed       to   have   been   effective.   See

Commonwealth v. Brooks, 839 A.2d 245, 248 (Pa. 2003). In order to

overcome that presumption and prevail on a claim of ineffectiveness,

Anderson must establish that: (1) the underlying claim has arguable merit;

(2) counsel had no reasonable basis for his conduct; and (3) he was prejudiced

by counsel’s ineffectiveness, i.e. there is a reasonable probability that because

of the act or omission in question, the outcome of the proceeding would have

been different. See id.

         As noted above, Anderson’s first claim alleges that trial counsel was

ineffective for failing to file a motion to suppress the evidence the police

derived from his initial statement to police, which this Court has confirmed

was illegally obtained. Specifically, Anderson argues this claim has arguable

merit as there was clearly significant evidence acquired from the illegally-

obtained statement. See Commonwealth v. Santiago, 209 A.3d 912, 924

(Pa. 2019) (stating that the general exclusionary rule, which requires

exclusion of all evidence unlawfully obtained, extends to the indirect and direct

products of the illegality under the fruit of the poisonous tree doctrine). He

further avers that counsel could not possibly have had a reasonable basis for

failing to seek to suppress this evidence as it made up much of the

Commonwealth’s case against him, and that the prejudice from this failure is

clear.


                                         - 13 -
J-S29007-21


     In response, the Commonwealth concedes that Anderson is entitled to

a PCRA hearing on this claim, which it describes in the following way:

     [Anderson] argues that because he was the first person of interest
     the police interviewed, but for his illegally obtained statement the
     police would not have been led to the bulk of the evidence the
     Commonwealth presented at trial. [See] Brief for Appellant [at]
     29. [Anderson] lists the pieces of evidence he claims are fruits of
     the poisonous tree, including the identities of Farrell, Holmes,
     Thompson, and Jharquil, whose interviews formed the basis for
     probable cause for the search warrant, which led to the discovery
     of the murder weapon, which in turn led to [Anderson’s] arrest
     and his eventual allegedly false confession. [See] id. at 29.
     Counsel did not seek suppression of all of the evidence derived
     from [Anderson’s] custodial interrogation. [See] Omnibus Pre-
     Trial Motion, 10/14/13, 1-3 (unpaginated).

Commonwealth’s Brief at 43 (emphasis in original).

     The Commonwealth, in effect, recognizes that counsel should have done

so. However, the Commonwealth essentially argues that, even had the more

comprehensive suppression motion been filed, it may not have garnered relief

as the Commonwealth may have presented evidence that it had an

independent source, outside of Anderson’s statement, for the information

derived from Anderson’s illegally-obtained statement. To that end, the

Commonwealth states:

     The record does not reflect whether police had an independent
     source for the information [Anderson] now claims counsel should
     have moved to suppress. See [ ] Santiago, 209 A.3d [at] 923 [ ]
     (citing Nix v. Williams, 467 U.S. 431, 442-443 (1984) for the
     proposition that the independent source and inevitable discovery
     doctrine purges the taint of illegally obtained evidence). Of
     particular concern is whether Thompson’s only statement
     incriminating [Anderson] and informing detectives where to find
     the gun, and Farrell[’s] and Holmes’[s] second statements, were
     fruit of the poisonous tree. The evidence [Anderson] claims should

                                    - 14 -
J-S29007-21


     have been suppressed includes much of the evidence the
     Commonwealth presented at trial.

Commonwealth’s Brief at 43-44. “Because much of the Commonwealth’s trial

evidence is at issue”, the Commonwealth asks this Court to remand for an

evidentiary hearing on this issue. See id. at 45.

      We agree that an evidentiary hearing is warranted. At this juncture, we

are unable to say that there is no genuine issue of material fact regarding this

claim or that Anderson is not entitled to relief on the basis of counsel’s failure

to seek a motion to suppress the derivative evidence obtained from the

unconstitutionally-coerced statement. A hearing will provide a forum to

answer these questions, and therefore there is a clear purpose to be served

by such further proceedings. See Shaw, 217 A.3d at 269.

      We note that the PCRA court did not address this specific claim in its

opinion. Rather, the PCRA court rejected Anderson’s suppression claim on the

basis that counsel did, in fact, file a motion to suppress. While there is no

dispute that counsel filed a motion to suppress, that motion sought

suppression of the statements Anderson gave to police. It also sought, in a

separate heading, suppression of the evidence seized from Anderson’s house

based on an argument that the search warrant was defective.

      The omnibus pre-trial motion did not seek suppression of the substantial

evidence the police derived from Anderson’s initial and unconstitutional

statement he gave to police, which is what forms the basis of Anderson’s




                                     - 15 -
J-S29007-21


particular claim of ineffectiveness here.7 In the end, we agree with the

Commonwealth that the factual and procedural landscape of this case,

detailed above, leaves open the question of whether counsel was ineffective

for failing to seek suppression of the fruit derived from Anderson’s initial and

unconstitutional statement to police. We therefore reverse the part of the

PCRA court’s order dismissing this claim without a hearing, and remand to the

PCRA court to hold such a hearing.

       We must now turn to the five other ineffectiveness claims raised by

Anderson to determine whether those claims merit any relief. Anderson

essentially argues in his second claim that counsel was ineffective for allowing

Anderson to reject the Commonwealth’s plea offer with a recommended

sentence of 32 to 64 years before ensuring that Anderson was aware that he

would receive a mandatory sentence of life imprisonment should he proceed

to trial and be convicted of first-degree murder. Anderson insists he would

have accepted the plea if he understood this. This claim fails.

____________________________________________


7 The PCRA court also noted that, in addition to its belief that counsel had
already litigated this claim, this Court had previously reviewed this issue and
found that although Anderson’s statement had been unconstitutionally
obtained, the error was harmless because Farrell’s initial statement contained
substantially similar information. However, Anderson’s claim here is
essentially that police learned of Farrell’s identity through Anderson’s initial,
unconstitutionally-obtained statement, which led to the police interviewing
Farrell and ultimately obtaining his statement. To be sure, Detective Griffin
explicitly stated that “we did not know of [Farrell] … until we spoke to [ ]
Anderson.” See N.T. Motion Volume I, 10/6/14, at 47-48.




                                          - 16 -
J-S29007-21


       Counsel has a duty to communicate and explain the advantages and

disadvantages of a plea offer to his client. See Commonwealth v. Martinez,

777 A.2d 1121, 1124 (Pa. Super. 2001). “Failure to do so may be considered

ineffectiveness of counsel if the defendant is sentenced to a longer prison term

than the term he would have accepted under the plea bargain.” Id. In order

to obtain relief, a petitioner must show that the ineffective assistance of

counsel caused him to reject the plea. See Commonwealth v. Steckley, 128

A.3d 826, 832 (Pa. Super. 2015).

       Here, the Commonwealth offered Anderson a recommended sentence of

32 to 64 years in exchange for a guilty plea to third-degree murder, a firearms

offense, conspiracy to commit burglary, and false reports to police. The court

colloquied Anderson twice regarding his decision on whether or not to accept

the guilty plea. The court held the first plea colloquy on September 23, 2014.8

At that colloquy, the following exchange took place:

              THE COURT: The charges against you are what we refer to
       as murder generally, which would include first-degree murder,
       and certain gun charges. If you go to trial and are convicted of
       first-degree murder, the mandatory sentence is life in prison. Do
       you understand that?
____________________________________________


8 The notes of testimony from the September 23, 2014 colloquy were not in
the certified record. All appellants, even those proceeding pro se, are
responsible for making sure the record forwarded to this Court contains that
which is needed for the Court to properly review any particular claim brought
by the appellant. See Commonwealth v. Shreffler, 249 A.3d 575, 584 (Pa.
Super. 2021). Notwithstanding Anderson’s failure to do so here, upon informal
inquiry, our Prothonotary was able to secure the notes of testimony and
include them in the record, enabling us to undertake a more complete
assessment of this claim.


                                          - 17 -
J-S29007-21



            [ANDERSON]: Yes, sir.

            THE COURT: There can be no other sentence. It’s life in
      prison without parole. Do you understand that, sir?

            [ANDERSON]: Yes, sir.

N.T. Hearing, 9/23/14, at 5. The court then went on to explain the plea that

the Commonwealth had offered him, including the recommended sentence of

32 to 64 years, and Anderson acknowledged that those terms had been

explained to him. See id. at 5-6. Anderson rejected the offer at that time. The

court, however, gave him additional time to consider the plea.

      This exchange in and of itself shows that Anderson was made aware

that, should he go to trial and be convicted of first-degree murder, he would

face a mandatory sentence of life imprisonment. His claim fails for that reason

alone.

      However, counsel’s involvement in making sure Anderson understood

the terms of the plea and the consequences of not accepting that plea did not

end there. Following this colloquy, on October 1, 2014, counsel sent Anderson

a letter memorializing what Anderson and his family had discussed regarding

the plea given the “serious ramifications involved” in this case. Attorney/Client

Correspondence, 10/1/14, at 1 (unpaginated). The letter, in no uncertain

terms, urged Anderson to accept the plea. The letter recounted the

incriminating evidence the Commonwealth had against Anderson, including

his confession, his admission to his friends that he had killed Crump, and the


                                     - 18 -
J-S29007-21


fact that the murder weapon was found in his freezer. See id. at 1-2. It was,

counsel admitted, the “most difficult set of facts [he had] ever been given.”

Id. at 2. Counsel predicted that if Anderson went to trial, he would be

convicted of murder in the first degree and he therefore implored him to

accept the plea offer. Id. at 2. The letter stated:

      Obviously, none of this is new news to you, as I have explained
      this all to you in person, which you readily rejected. I am hoping
      that perhaps if you see it in black and white, you will see how
      difficult a task you have been given… I do care about my clients,
      especially at the tender age of 19.

Id. at 2.

      Anderson then appeared in court on October 6, 2014, and the court held

a second plea colloquy. In that colloquy, the court recounted how it had

previously discussed with Anderson the terms and the recommended sentence

of the Commonwealth’s plea, and that Anderson had rejected the plea at that

time. See N.T. Trial, 10/6/14, at 5-6. The court stated that it was its

understanding that Anderson had again discussed the plea with counsel and

family as recently as that morning. Anderson acknowledged that he had the

opportunity to discuss the plea with his family and counsel, but that he still

did not want to accept the plea. See id. at 6.

      Based on all of the above, it is clear that counsel was not ineffective for

failing to ensure Anderson was aware that he faced a mandatory sentence of

life if he proceeded to trial and in turn, that the Commonwealth’s plea offered




                                     - 19 -
J-S29007-21


a lesser sentence than life. Anderson’s acknowledgement that he understood

this is on the record.

         Anderson asserts in his next claim that counsel was ineffective for urging

Anderson to take the plea because it included charges that were not included

in the bill of information. Specifically, Anderson notes that the plea agreement

would have required him to plead guilty to conspiracy to commit burglary and

false reports to the police, and neither of these charges were included in the

bill of information.9 He appears to argue that the inclusion of these charges in

the plea confused him, counsel did not clarify the matter for him, and this

confusion caused him to reject the plea. This claim fails.

         The prosecutor has the power to select the criminal charges to be filed

against a defendant and to negotiate plea bargains. See Commonwealth v.

Cosby, 252 A.3d 1092, 1131 (Pa. 2021). As for the propriety of the terms of

a plea agreement, we have stated:

         The terms of plea agreements are not limited to the withdrawal of
         charges, or the length of a sentence. Parties may agree to - and
         seek enforcement of - terms that fall outside these areas.
         Moreover, even though a plea agreement arises in a criminal
         context, it remains contractual in nature and is to be analyzed
         under contract law standards.

Commonwealth v. Hainesworth, 82 A.3d 444, 449 (Pa. Super. 2013)

(internal citation omitted). Of course, unlike a typical contract, a plea

____________________________________________


9   In
    addition to murder, Anderson was charged with firearms not to be carried
without a license, possession of a firearm prohibited, and possession of an
instrument of crime.


                                          - 20 -
J-S29007-21


agreement consented to by the parties does not become binding and valid

until accepted by the trial court. See Commonwealth v. Martinez, 147 A.3d

517.

       Here, Anderson does not allege that the trial court would not have

accepted the plea offered to him if Anderson himself had first chosen to accept

it. In fact, in rejecting this claim below, the PCRA court stated:

       It is clear to this court that [Anderson] was not given additional
       charges in his plea agreement. Instead, the plea agreement
       replaced charges, such as replacing first-degree murder with
       third[-]degree murder. The number of charges remained the
       same: the only difference was the severity of some of the charges.
       The most significant change was that the plea involved third-
       degree murder, not first-degree murder, meaning that [Anderson]
       did not automatically face life imprisonment and instead faced an
       aggregate term of [32 to 64] years for those charges. Any claim
       that [Anderson’s] attorney negotiated for additional or illegal
       charges is incorrect.

PCRA Court Opinion, 10/22/20, at 15.

       We see no error in the court’s conclusion that counsel was not ineffective

for advocating that Anderson take a plea that included lesser charges than

those included in his bill of information. We note that Anderson does not cite

to any case supporting his assertion that the plea offer was invalid because it

included uncharged but lesser offenses than the ones he had been charged

with in the bill of information. As the Commonwealth points out, the bill of

information could have been amended to include the lesser charges.

Moreover, again as the Commonwealth points out, the facts of this case “were

sufficient to support the offenses offered in the plea, meaning the plea was


                                     - 21 -
J-S29007-21


valid.” Commonwealth’s Brief at 51; see Commonwealth v. Vaughn, 326

A.2d 393, 394 (Pa. 1974) (holding that a guilty plea should not be accepted if

the facts of the case do not support the plea). Anderson does not dispute this.

      We also add that while counsel absolutely has a duty to explain the

terms of a plea offer to the client, if the client is confused by those terms, as

Anderson suggests he was here, it is incumbent upon the client to ask for

further clarification. That way, counsel has the opportunity to try to explain

the terms of a plea offer in a way the client better understands. Although

Anderson now seems to claim he was confused by the plea offer, he does not

allege that he asked counsel to try to defuse that confusion or that counsel

refused to do so. No relief is due on this claim.

      Next, Anderson claims counsel was ineffective for failing to object to five

statements the prosecutor made during closing arguments. Although the PCRA

court did not specifically address each individual statement Anderson

challenges, the court did conclude in its opinion that Anderson was not entitled

to any relief on the basis of his claim of prosecutorial misconduct. We see no

error in that conclusion.

      A prosecutor’s comments constitute reversible error only “where their

unavoidable effect is to prejudice the jury, forming in their minds a fixed bias

and hostility toward the defendant such that [the jury] could not weigh the

evidence objectively and render a fair verdict.” Commonwealth v. Tedford,

960 A.2d 1, 33 (Pa. 2008) (citation omitted). A prosecutor is permitted to


                                     - 22 -
J-S29007-21


respond to arguments made by the defense. See id. Therefore, if defense

counsel attacks the credibility of a witness, the prosecutor may respond to

counsel’s argument and address the credibility of the witness. See

Commonwealth v. Judy, 978 A.2d 1015, 1020 (Pa. Super. 2009). Moreover,

comments based on the evidence, or proper inferences derived from that

evidence, or ones that amount to mere oratorical flair, do not amount to

prosecutorial misconduct. See Tedford, 960 A.2d at 33. Any prejudice

stemming from a prosecutor's factual misstatement during closing arguments

may be cured by the court’s instruction that the attorneys’ arguments are not

evidence and the jury is the sole fact-finder. See Commonwealth v.

Simmons, 662 A.2d 621, 639-640 (Pa. 1995)

      The first prosecutorial statement Anderson challenges is “James

Thompson, you had to love James Thompson. He was the most credible

witness in this case.” N.T. Trial, 10/15/14, at 62. Anderson complains that this

statement amounted to improper witness bolstering in violation of the ABA

Standards for Prosecutors. However, we agree with the Commonwealth that

the statement was not improper as defense counsel questioned Thompson’s

credibility during his closing argument, see N.T., 10/15/14, 52-54, and

Anderson fails to show that the challenged statement was not a fair response

to defense counsel’s argument in that regard. See Judy, 978 A.2d at 1020.

As a result, Anderson has not demonstrated that counsel was ineffective for

failing to object to this statement.


                                       - 23 -
J-S29007-21


      Next, Anderson asserts that counsel was ineffective for failing to object

when the prosecutor argued to the jury that the murder was a “gruesome

thing. Daquan Crump is shot in the head ten times. He’s left to die in that

construction site like a dog” and Anderson “let his friend die like a dog over

$60.” N.T. Trial, 10/15/14, at 64-65, 71. Anderson complains these comments

constituted an improper appeal to the passions and prejudices of the jury.

However, we agree with the Commonwealth that these statements “exhibited

oratorical flair supported by the evidence that [Crump] was shot in the head

ten times” over a dispute regarding the proceeds from the sale of a stolen

game system. Commonwealth’s Brief at 57; see also Tedford, 960 A.2d at

33. They do not, contrary to Anderson’s allegations, constitute prosecutorial

misconduct and Anderson has therefore not met his burden of showing counsel

was ineffective for failing to object.

      Third, Anderson claims that the prosecutor misstated the evidence when

he argued to the jury that “Well, yeah James Thompson is down at Homicide

because Quil Banga gives him information that [Anderson] has a .22. Huh,

how about that link.” N.T., 10/15/14, at 72-73. We agree with Anderson that

the prosecutor’s statement is not supported by the record. However, Anderson

has not shown that the unavoidable effect of this statement was to prejudice

the jury by forming in their minds a fixed bias and hostility toward Anderson,

thus impeding their ability to weigh the evidence objectively. See Tedford,

960 A.2d at 33. This is especially true in light of the fact that the trial court


                                         - 24 -
J-S29007-21


specifically instructed the jury twice that the statements made by counsel are

not evidence. See N.T. Trial, 10/6/14, at 136; N.T. Trial, 10/15/14, at 100;

Simmons, 662 A.2d at 639-640. As such, Anderson has failed to show that

this claim has arguable merit, and therefore that counsel’s failure to object to

this statement amounted to ineffective assistance.10

       We also do not agree with Anderson that counsel was ineffective for

failing to object to the prosecutor’s statement that Anderson and Crump had

been fighting since the Friday or Saturday before the murder. While the

Commonwealth concedes there was no testimony at trial supporting the

prosecutor's assertion in this regard, we note that Thompson did testify that

Anderson had told him he was angry at Crump for stealing the game system

without him and acting stingy. See N.T. Trial, 10/10/14, at 92-93. As such,

we agree with the Commonwealth that the “misstatement was minor, and any

prejudice [was] cured by the court’s instruction to the jury that the

attorney[s’] arguments are not evidence. Simmons, 662 A.2d at 639-40.”

Commonwealth’s Brief at 59. Moreover, Anderson does not allege that the

prosecutor deliberately misrepresented the testimony, nor does a review of


____________________________________________


10 Anderson also summarily asserts that the prosecutor’s statement was an
attempt to divert the jury’s attention away from the fact that Thompson went
to the police station intoxicated and with the intent to lie. Anderson does not
explain or develop this bald assertion any further, and it is consequently
waived. See Commonwealth v. Treiber, 121 A.3d 435, 467 (Pa. 2015)
(stating that ineffectiveness claims that are not properly developed are
waived).


                                          - 25 -
J-S29007-21


the record show evidence of such intent. See Simmons, 662 A.2d at 639-640

(holding that prosecutor’s misstatement of testimony was not prosecutorial

misconduct when there was no evidence the misstatement was deliberate).

Therefore, Anderson has failed to show counsel was ineffective.

      The final prosecutorial statement Anderson claims counsel was

ineffective for failing to object to is the statement “That’s when the body is

found. James Thompson, I don’t know what time it was, 3:30, 4:30. It was

somewhere around there. He called his parents. You know he called his

parents. Finally, they’re like, Where are you? That’s how come he knows what

time it was.” N.T. Trial, 10/15/14, at 77-78. Anderson argues this statement

was improper because Thompson did not testify that he called his parents that

morning. As the Commonwealth notes, however, this statement was likely a

mix-up with Anderson’s statement that his parents called him around three

a.m. to come home. Indeed, Anderson does not allege, nor does the record

reflect,   that   the   misstatement   was      deliberate.   We   agree   with   the

Commonwealth that this was an unintentional and minor inconsistency, and

any prejudice was cured by the court’s jury instructions, given twice, that the

attorney’s comments are not evidence. See Simmons, 662 A.2d at 639-40.

Therefore, this particular claim also does not support a finding that counsel

was ineffective.

      In the end, we see no error in the PCRA court’s conclusion that none of

these instances of alleged prosecutorial misconduct provide a basis of relief


                                       - 26 -
J-S29007-21


for Anderson. He has not shown that counsel was ineffective for failing to

object to any of these statements, either because the comments were proper

responses to defense counsel’s arguments, represented oratorical flair

supported by the evidence, or were factual misstatements with any resulting

prejudice being cured by the court’s specific instruction that the attorneys’

arguments are not evidence. No relief is due.

       In his fourth claim, Anderson takes issue with counsel’s actions

regarding the diminished capacity/intoxication charge given by the court.

Anderson      acknowledges         that    counsel   asked   for   a   diminished

capacity/intoxication charge based on the evidence that Anderson smoked

marijuana on the day of the murder, and the court gave such a charge. See

N.T. Trial, 10/15/14, at 120-121, 123. He contends, however, that counsel

should have also requested that the charge include the fact that Anderson

“drank” on the day of the murder. In support of this contention, Anderson

points to his second statement to police in which he claimed that he and

Crump “smoke and drank” all day prior to the murder. He proposes that

“drank” could possibly mean that he took some type of oral medication, and

speculates that a toxicology report of Crump could support this. 11 In the

alternative, he argues that “drank” refers to alcohol consumption. Either way,


____________________________________________


11 We note that the record does include a toxicology report performed on
Crump. However, Anderson in no way makes any meaningful effort to tie that
toxicology report to his claim here.


                                          - 27 -
J-S29007-21


he summarily asserts that counsel should have requested that the diminished

capacity/intoxication charge include a reference that he had also “drank” on

the day of the murder. This claim is meritless.

      A diminished capacity instruction due to voluntary intoxication is only

warranted where the record contains evidence that the defendant was

intoxicated to the point of losing his faculties or sensibilities. See

Commonwealth v. Padilla, 80 A.3d 1238, 1263 (Pa. 2013). Evidence that a

defendant merely ingested alcohol or drugs, without more, does not warrant

a voluntary intoxication instruction. See id.

      Here, we agree with the PCRA court’s conclusion that Anderson has not

demonstrated that counsel was ineffective as it relates to his request for a

diminished capacity instruction. As the Commonwealth aptly explains:

      The court instructed the jury on diminished capacity because there
      was evidence that [Anderson] smoked marijuana. The only
      evidence that [Anderson] drank alcohol is a passing reference in
      his confession. Moreover, there was no evidence that [Anderson]
      was intoxicated to the point of losing his faculties or sensibilities.

Commonwealth’s Brief at 62 (citations to notes of testimony omitted).

      As such, it is questionable whether Anderson has shown that he was

entitled to any diminished capacity instruction, though the court granted

counsel’s request and gave one as it related to Anderson’s marijuana use. In

any event, because the record does not contain evidence that would warrant

the giving of a diminished capacity instruction for use of an unidentified oral

medication or alcohol, Anderson has failed to demonstrate that counsel was


                                     - 28 -
J-S29007-21


ineffective for requesting a diminished capacity instruction that included the

ingestion of those substances. No relief is due.

      In his final claim, Anderson argues that counsel breached his duty of

loyalty to Anderson, and labored under a conflict of interest, because counsel

did not, according to Anderson, believe Anderson’s version of the events

surrounding Crump’s murder. In support of this assertion, he points to

excerpts from counsel’s letter urging him to take the plea as well as to

statements made by counsel during trial and his opening argument. He

appears to allege that all of the above ineffectiveness claims are a result of

counsel’s hostility towards him and his subsequent breach of loyalty, and that

he is therefore entitled to relief based on the cumulative prejudice emanating

from those claims. This claim is also without any merit.

      The duty of loyalty is the obligation of counsel to avoid actual conflicts

of interest that would adversely affect counsel’s ability to perform on behalf

of their client. See Commonwealth v. Washington, 880 A.2d 536, 543 (Pa.

2005). To establish a breach of this duty, the client must show there was an

actual conflict of interest and that the conflict adversely affected the outcome

of the client’s case. See id. When a client claims that counsel was ineffective

because personal animosity caused a conflict of interest, the client must show

a direct correlation between the animosity and the deprivation of his right to

a fair trial. See id. at 545. At the same time, counsel’s strict belief in a client’s




                                       - 29 -
J-S29007-21


innocence is not a requisite of effective representation. See Commonwealth

v. Gardner, 378 A.2d 465, 469 (Pa. Super. 1977).

      Anderson first argues that counsel’s letter, referenced in detail above,

demonstrates that counsel breached his duty of loyalty to him. We agree with

the PCRA court that this is simply not the case. Rather, it is clear that counsel

“wrote the letter to give [Anderson] a realistic outlook of his trial prospects,

not as proof of abandoning his client.” PCRA court opinion, 10/22/20, at 26.

The reality outlined by counsel was that, in light of the extensive evidence the

Commonwealth had against Anderson, it was counsel’s belief that Anderson

would be convicted of first-degree murder if he went to trial. Counsel made

clear in this letter that he was actually looking out for Anderson’s interests by

recommending that he take the plea to avoid a first-degree murder conviction.

      Anderson complains, however, that the letter demonstrated counsel had

a conflict of interest and did not believe his side of the story given that the

letter documented that the murder weapon had been found in his freezer,

Anderson had spoken to police against counsel’s advice, and that he was the

last person to be seen with Crump. Of course, as both the Commonwealth and

the PCRA court point out, counsel’s letter was merely reciting the evidence

the Commonwealth had to support its prosecution of Anderson for first-degree

murder. In any event, even if counsel “actively believed” that Anderson

confessed to and was guilty of the murder, as Anderson maintains, “[c]ounsel

does not have to believe in their client’s innocence to effectively represent


                                     - 30 -
J-S29007-21


him, so absent a demonstration of how this belief directly affected the

outcome of trial, counsel did not breach his duty of loyalty.” Commonwealth’s

Brief at 65 (citing Washington 880 A.2d at 545; Gardner, 378 A.2d at 469).

      In the same vein, Anderson complains that counsel’s statements during

trial that Anderson stayed home on the night of August 19, 2013, rather than

going to Farrell’s house with the rest of the group, represented a breach of

loyalty because it contradicted the record and his version of events. Again,

Anderson has not shown that counsel made these statements out of hostility

towards him or out of any conflict of interest, or that the statements served

to deprive him of a fair trial. See Washington, 880 A.2d at 545.

      Anderson also insists that counsel acted contrary to his interests when

he stated in his opening remarks that “If what was just said [by the prosecutor

in her opening remarks, outlining all of the evidence the Commonwealth had

against Anderson] was the situation, we don’t even need a trial. We just need

a noose.” N.T. Trial, 10/8/14, at 146. However, Anderson neglects to put this

statement in context. After he made that statement, defense counsel

continued:

      This defendant suffered a tremendous loss when his friend was
      killed. They were friends a long time. They were really good
      friends. And so much so that when the deceased, Daquan Crump,
      needed a place to live, he brought him in.

Id.

      As the Commonwealth explains, “[c]ounsel made [the challenged]

statement in the context of setting up the defense theory that [Anderson] had

                                    - 31 -
J-S29007-21


no motive to desire the death of [Crump] because they were best friends. In

this instance, [the challenged] statement was not prejudicial.”

Commonwealth’s Brief at 65.

      We agree, and conclude that Anderson has not shown that this

statement demonstrates counsel was hostile towards him or was laboring

under a conflict of interest, nor has he shown that the statement deprived him

of a fair trial. See Washington, 880 A.2d at 545. We also note that to the

extent Anderson makes the overarching claim that all of the ineffectiveness

claims he presents in this appeal stemmed from counsel’s hostility towards

him or some other conflict of interest, and that he is therefore entitled to relief

based on the cumulative effect of all of those claims, we reject this claim. “No

number of failed claims may collectively warrant relief if they fail to do so

individually.” Tedford, 960 A.2d at 56 (citations omitted). While we agree

with Anderson that his first claim merits relief, we have given him relief based

on that one meritorious claim. The rest of his ineffectiveness claims do not

warrant relief, individually or cumulatively.

      In sum, we conclude that Anderson is entitled to an evidentiary hearing

on his claim that counsel was ineffective for failing to file a motion to suppress

the evidence derived from his initial, unconstitutionally-obtained statement to

police. We therefore reverse the portion of the PCRA court order denying that

claim without a hearing. We also agree with the PCRA court that the remainder




                                      - 32 -
J-S29007-21


of Anderson’s ineffectiveness claims lack merit, and affirm that portion of its

order dismissing those claims without a hearing.

      Order reversed in part, and affirmed in part. Matter remanded to the

PCRA court to hold a hearing, limited to Anderson’s claim that counsel was

ineffective for failing to file a motion to suppress the evidence derived from

Anderson’s initial statement to police. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2022




                                     - 33 -